198 S.E.2d 480 (1973)
19 N.C. App. 299
STATE of North Carolina
v.
Bennie NORMAN.
No. 7315SC559.
Court of Appeals of North Carolina.
August 29, 1973.
Certiorari Denied November 1, 1973.
*482 Atty. Gen. Robert Morgan, by Associate Atty. Edwin M. Speas, Jr., Raleigh, for the State.
Vernon, Vernon & Wooten, P. A., by Wiley P. Wooten, Burlington, for defendant appellant.
Certiorari Denied by Supreme Court November 1, 1973.
HEDRICK, Judge.
Defendant first contends that the court erred in failing to rule on his objection to the testimony of Brown that, "Alease was telling him that he killed that man in her house." The challenged testimony was not responsive to the question asked which was itself proper. Defendant objected to the testimony but did not move to strike. Defendant's failure to move to strike the unresponsive answer waived any objection. State v. Battle, 267 N.C. 513, 148 S.E.2d 599; State v. Dickens, 11 N.C. App. 392, 181 S.E.2d 257. Furthermore, similar testimony had been admitted earlier without objection. This contention is without merit.
Next defendant contends that the trial court committed error in not instructing the jury to disregard the testimony of one of the State's witnesses upon the sustaining of the defendant's objection. The exception upon which this argument is based appears in the record as follows:
"MR. HAYES: Objection. If I understand he went without the defendant.
COURT: Objection sustained."
The record fails to disclose the nature and substance of the question and answer to which appellant's objection was sustained. Clearly the exception has no merit.
Defendant further asserts that the trial court committed error when it failed to rule on his timely objection to a question which called for hearsay testimony. While the trial court is required to rule on timely objections, Stansbury, N.C. Evidence, Brandis Revision, Vol. 1, Sec. 28, p. 74, an examination of the exception upon which defendant's contention is based reveals that, although the question called for hearsay testimony, the answer was in all respects proper and merely revealed that the witness gave a full statement to Mr. Sam George, a member of the Alamance County Sheriff's Department. Defendant was not prejudiced by failure of the trial judge to rule on the objection.
Based on ten exceptions duly noted, defendant contends the trial court erred in its instructions to the jury. We have carefully examined each of these exceptions and find that when the charge is considered contextually as a whole, it is fair, adequate, and correct, and is free from prejudicial error. Defendant's trial in the Superior Court was free from prejudicial error.
No error.
CAMPBELL and VAUGHN, JJ., concur.